DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art cited of record, Kim (101619461) and Su 204616536U, although disclosing a lighting device that provides downward lighting in a predetermined manner towards a surface, with reflective walls on both sides of the lighting device, both references lack the details of claims 1, 17 and 19, and sufficient motivation  was not  found so as to combine at least the aforementioned references and/or other prior art cited of record in order to produce a comprehensive obviousness over at least independent claims 1,17 and 19. The prior art cited of record does not anticipate individually or teach in combination the following limitations:

An installation comprising: a lighting space between a lighted plane and a lighting plane parallel to the lighted plane with side walls, wherein the side walls are at least partly light-reflective, a set of light radiation sources arranged centrally relative to the lighting plane and projecting light radiation towards the lighted plane in the direction of a radiation emission axis, a lens arranged over one or more light radiation sources of the set of light radiation sources; wherein the lens is configured to have light radiation emitted from the lens has a distribution of illuminance projected towards the lighted plane that is non-uniform and gradually decreases as a function of the angle relative to the radiation emission axis, wherein the reflection of the 

A method comprising: providing a lighting space between a lighted plane and a lighting plane parallel to the lighted plane with side walls that are at least partly light-reflective, arranging a set of light radiation sources centrally relative to the lighting plane, which project light radiation towards the lighted plane in the direction of a radiation emission axis, arranging a lens over one or more light radiation sources of the set of light radiation sources; wherein the lens is configured to have of light radiation from the light radiation sources as emitted from the lens that has a distribution of illuminance projected towards the lighted plane, which is non- uniform and gradually decreasing as a function of the angle relative to the radiation emission axis, wherein the reflection of radiation on the side walls facilitates uniform illuminance at the lighted plane; wherein the lens further comprises an optical axis, a light radiation input surface facing the light radiation generator and a light radiation output surface facing the lighted plane, wherein radiation leaving the output surface of the lens forms, with respect to the optical axis, an output angle greater than the input angle formed, with respect to the optical axis, by light radiation entering the input surface of the lens.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875